Citation Nr: 1036093	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  07-20 962A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disorder.

2.  Entitlement to service connection for a left leg disorder.

3.  Entitlement to an initial disability rating in excess of 50 
percent for posttraumatic stress disorder (PTSD) from July 19, 
2005, to March 27, 2009, and in excess of 70 percent thereafter.

4.  Entitlement to an initial compensable disability rating for 
lumbar strain from July 19, 2005, to September 24, 2007, and in 
excess of 10 percent thereafter.

5.  Entitlement to a disability rating in excess of 30 percent 
for residuals of a gunshot wound of the anterior right thigh with 
retained foreign bodies.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1967 to May 
1969.  He is a recipient of the Combat Infantryman Badge, Bronze 
Star Medal with V Device, and a Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating determination of a Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Louisville, Kentucky.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from May 1967 
to May 1969.  

2.  In July 2010, the Board received evidence from the VARO in 
Louisville, Kentucky, that the Veteran died in February 2010.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to 
adjudicate the merits of this claim at this time.  38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2009); but see 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, 
§ 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the 
merits has become moot by virtue of the death of the Veteran and 
must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2009).

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2009).  

The Board's dismissal of this appeal does not affect the right of 
an eligible person to file a request to be substituted as the 
appellant for purposes of processing the claim to completion.  
Such request must be filed not later than one year after the date 
of the appellant's death.  See Veterans' Benefits Improvement Act 
of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) 
(creating new 38 U.S.C. § 5121A, substitution in case of death of 
a claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to receive 
accrued benefits due to the claimant under section 5121(a) of 
this title ...."  The Secretary will be issuing regulations 
governing the rules and procedures for substitution upon death.  
Until such regulations are issued, an eligible party seeking 
substitution in an appeal that has been dismissed by the Board 
due to the death of the claimant should file a request for 
substitution with the VARO from which the claim originated 
(listed on the first page of this decision).  

	

ORDER

The appeal of the denial of service connection for a bilateral 
hip disorder is dismissed.

The appeal of the denial of service connection for a left leg 
disorder is dismissed.

The appeal of the denial of an initial disability rating in 
excess of 50 percent for posttraumatic stress disorder (PTSD) 
from July 19, 2005, to March 27, 2009, and in excess of 70 
percent thereafter is dismissed.

The appeal of the denial of an initial compensable disability 
rating for lumbar strain from July 19, 2005, to September 24, 
2007, and in excess of 10 percent thereafter is dismissed.

The appeal of the denial of a disability rating in excess of 30 
percent for residuals of a gunshot wound of the anterior right 
thigh with retained foreign bodies is dismissed.


		
DAVID L. WIGHT
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


